Me. Chiee Justice Iíeenájstdez
delivered the opinion of the court.
This is an appeal taken by Felipe Belpré from a judgment of the District Court of Guayama rendered in a trial de novo on appeal finding the accused guilty of carrying prohibited arms and sentencing him to two months’ impris-’ onment and the payment of the costs.
Both in his brief and orally counsel for the appellant has alleged before this court that Belpré was punished by the District Court of Guayama by virtue of two complaints filed separately in the Municipal Court of Guayama, one for die-*488turbing the public peace and the other for carrying prohibited arms, the facts upon which each complaint was based being identical except that it was alleged in the second that the accused' carried a revolver, for which reason counsel submits to the consideration of this court the legal question of whether both cases should be tried together and decided by a single judgment with only one penalty, or whether in any event the sentence imposed on Belpré should be reduced as excessive..
In the transcript of the record before us there is no bill of exceptions or statement of the case, but only (1) the information charging Belpré with having on November 6 last, in Calimano Street, G-uayama, at the time when a political parade of the Unionist Party of Porto Rico was passing through the streets, wilfully and unlawfully carried on his person a nine-milimeter revolver, which was seized, the said Bel-pré being drunk at the time; (2) the judgment of the District Court of Guayama rendered after the accused had entered a plea of guilty of the charge of carrying prohibited arms sentencing him to two months’ imprisonment and the payment of the costs; and (3) the notice of the appeal taken by the appellant’s counsel to this court from that judgment.
As will be seen, the record has not come up in such form as to permit us to consider the allegation made before this court in support of the appeal tending to show that for acts committed on the same day and in the same circumstances two sentences have been imposed upon Belpré instead of one.
“An appellate court will take notice of its own records, when properly- suggested, but will not take notice, in deciding one case, of what may be contained in the record of another and distinct case, unless it be brought to the attention of the court by being made a part of the record of the case under consideration.” 3 Cyc., 179, 180.
-In any event the information which originated the present: case was' confined to the offense of carrying prohibited *489arms and that act may be charged and prosecuted separately from the offense of disturbing the public peace.
The penalty imposed is not excessive.
The appeal should be dismissed and the judgment appealed from affirmed.

Affirmed.

Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice MacLeary did not take part in the decision of this case.